Citation Nr: 0531277	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and anxiety.

2.  Entitlement to service connection for a right eye 
disorder, claimed as glaucoma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran appointed the Disabled 
American Veterans (DAV) as his service representative in 
April 2005.  Prior to that time, he was represented by the 
Bill Smith Homeless Veterans Project.  Shortly thereafter, 
the DAV submitted a Memorandum which stated that "[t]he 
veteran is requesting a Decision Review Officer hearing."  
The Board interprets this as a request for a hearing at the 
Regional Office.  Therefore, the claim is remanded to 
schedule the hearing.  If the veteran determines that he no 
longer desires a hearing, he should withdraw the request in 
writing with the Regional Office.

Parenthetically, the Board notes that a letter dated in June 
2005 and the Certification on Appeal inadvertently list the 
veteran's former representative.  The RO is directed to make 
the appropriate change of representative.

In addition, the claimant is informed that he has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In view of 
the foregoing, the claim is remanded to the RO for the 
following development:

The RO should schedule the veteran for 
the personal hearing he has requested, in 
accordance with applicable procedures.  
If the veteran desires to withdraw the 
hearing request, and proceed on the 
evidence of record, such hearing request 
should be withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


